Case 9:18-cv-81118-DMM Document 16 Entered on FLSD Docket 03/08/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             Civil Case Number: 9:18-cv-81118-DMM

                                                    :
  Kelly Graham,                                     :
                                                    :
                         Plaintiff,                 :
  vs.                                               :
                                                    :
  Capital One Bank (USA) N.A.,                      :
                                                    :
                         Defendant.                 :
                                                    :
                                                    :

                                      NOTICE OF SETTLEMENT

         NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

  a settlement. The Plaintiff anticipates filing a Stipulation of Dismissal of this action with

  prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


  Dated: March 8, 2019

                                                        Respectfully submitted,


                                                          /s/ Tamra Givens
                                                          Tamra Givens, Esq.
                                                          Florida Bar No. 657638
                                                          Lemberg Law, LLC
                                                          43 Danbury Road
                                                          Wilton, CT 06897
                                                          Telephone: (203) 653-2250
                                                          Facsimile: (203) 653-3424
                                                          tgivens@lemberglaw.com
Case 9:18-cv-81118-DMM Document 16 Entered on FLSD Docket 03/08/2019 Page 2 of 2



                                  CERTIFICATE OF SERVICE

         I hereby certify that on March 8, 2019, a true and correct copy of the foregoing Notice of

  Settlement was served electronically by the U.S. District Court Southern District of Florida

  Electronic Document Filing System (ECF) and that the document is available on the ECF

  system.


                                               By_/s/ Tamra Givens______

                                                      Tamra Givens, Esq.
